DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 8/13/2021.  

Claims
Claims 1, 5-8, 13, 15, and 19 have been amended. 
Claims 1-20 are currently pending in the application. 


Response to Arguments
103
In response to the applicant’s arguments regarding Penilla not disclosing or suggesting “transmit instructions including the customer PIN, as extracted from the tokenized PIN, to a telematics service provider that provides access to the vehicle, the instructions comprising a command to provide access to a vehicle based on the access request”, the examiner respectfully disagrees. Penilla discloses this in column 40, Ln 35-50 and Column 43, Ln 31-55.  Penilla discloses that the vehicle system decrypts the encrypted e-keys to get an access code.  The access code is then sent as activated e-keys to a recipient device that can then utilize the activated e-keys to access a vehicle.  The claim does not make it clear whether the telematics service provider is part of the system. Under BRI, the examiner interprets the telematics service provider to be a user of the TPP.  Therefore Penilla discloses that the vehicle system sends the 
The rest of the applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
112
The examiner withdraws the previous 112 rejections due to the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claims 1, 8, and 15 recite “receive, from the TPP based on a request for a real-time transaction for the customer, an access request to access the vehicle, wherein the command indicates the tokenized PIN” (emphasis added).  There is a lack of antecedent basis for “the command” in the claims.  
Further claims 1, 8, and 15 recite “transmit instructions including the customer PIN, as extracted from the tokenized PIN, to a telematics service provider that provides access to the vehicle, the instructions comprising a command to provide access to a vehicle based on the access request” (emphasis added).  It is unclear whether “a vehicle” is referring to the same vehicle as recited above or if the customer PIN provides access to multiple vehicles.  


Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-9, 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,189,900 B1 (“Penilla”) and US 20190058728 A1 (“Datta”) and US 20160232607 A1 (“Spielman”).

Per claims 1, 8, and 15, Penilla discloses:
a memory (e.g. memory) that stores instructions for authorizing a real-time transaction with a third party platform (TPP) (e.g. recipient device) (Column 8, Ln 26-34 and Column 41, Ln 18-30 and Column 46, Ln 7-35);
a processor (e.g. processor) configured to execute the instructions, wherein the instructions cause the processor to: (Column 8, Ln 26-34 and Column 46, Ln 7-35);
receive, from an application, a request to register the TPP to provide services to a vehicle of a customer (e.g. request to grant e-keys to a recipient for use of a vehicle)… (Column 3, Ln 6-26 and Column 39, Ln 59 – column 40, Ln 50);  Note: the limitation “to provide services to a vehicle of a customer” does not distinguish over the prior art because it is describing the functions/steps of the TPP which is outside the scope of the claim. 
generate a tokenized PIN (e.g. encrypting the access code)… (Column 3, Ln 6-26 and Column 39, Ln 59 – column 40, Ln 50 and Column 43, Ln 31-55);
transmit the tokenized PIN (e.g. encrypted access code)… to the TPP (e.g. recipient device) (Column 3, Ln 6-26 and Column 39, Ln 59 – column 40, Ln 50 and Column 43, Ln 31-55);
receive, from the TPP (e.g. recipient device) based on a request for a real-time transaction for the customer (e.g. vehicle owner), an access request to access the vehicle, wherein the command indicates the tokenized PIN (e.g. encrypted access code) (Column 3, Ln 6-26 and Column 39, Ln 59 – column 40, Ln 50 and Column 43, Ln 31-55);
extract the customer PIN (e.g. access code) from the tokenized PIN (e.g. encrypted access code) (Column 3, Ln 6-26 and Column 39, Ln 59 – column 40, Ln 50 and Column 43, Ln 31-55);
transmit instructions including the customer PIN (e.g. access code), as extracted from the tokenized PIN (e.g. encrypted e-keys), to a telematics service provider (e.g. recipient) that provides access to the vehicle, the instructions comprising a command to provide access to a vehicle based on the access request (e.g. enable access to use of the vehicle) (Column 3, Ln 6-26 and Column 39, Ln 59 – column 40, Ln 50 and Column 43, Ln 31-55).  Note: the limitation “that provides access to the vehicle, the instructions comprising a command to provide access to a 

Although Penilla discloses receiving a request to register the TPP to provide services to a  vehicle of a customer; generating a tokenized PIN; transmitting the tokenized PIN to a TPP; receiving the tokenized PIN from a TPP; extracting a PIN from the tokenized PIN; and transmitting the extracted PIN to a telematics service provider to provide access to the vehicle;, Penilla does not specifically disclose …wherein the request includes a customer personal identification number (PIN) and an authorization token; generate a tokenized PIN from the customer PIN received in the request to register the TPP.  However Datta, in analogous art of vehicle access security, discloses:
…wherein the request includes a customer personal identification number (PIN) (e.g. user identification data) and an authorization token (e.g. driving license number) (Section [0022], [0039], and [0047]); 
generate a tokenized PIN (e.g. unique token) from the customer PIN (e.g. user identification data) received in the request to register the TPP (Section [0022], [0039], and [0047]);
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the access code tokenization of Penilla to use the data received in the user request, as taught by Datta, in order to increase the security of the system by utilizing data that is only known by the user (See Datta Paragraph 22).  Penilla in column 3, Ln 6-25 discloses that the vehicle system of Penilla receives a request from a user, generates a 

Although Penilla/Datta discloses transmitting the tokenized PIN to the TPP, Penilla/Datta does not specifically disclose transmit the tokenized PIN and the authorization token to the TPP (emphasis added).  However Spielman, in analogous art of tokenization authorization, discloses:
transmit the tokenized PIN (e.g. PIN) and the authorization token (e.g. token) to the TPP (Section [0018] and [0019]);  Note: the authorization token is never used within the claims and is therefore interpreted as additional data that is being transmitted and received.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the data transmission of Penilla/Datta to include a PIN and authorization token, as taught by Spielman, in order to increase the security of the system.  One of ordinary skill in the art would know that transmitting any type of data or amount of data would be obvious.  

Per claims 2, 9, and 16, Penilla/Datta/Spielman discloses all of the limitations of claims 1, 8, and 15 above.  Penilla further discloses:
wherein generating the tokenized PIN comprises encrypting  the customer PIN (e.g. encrypts the access code) and extracting the customer PIN comprises decrypting the tokenized PIN (e.g. decrypt the access code) (Column 3, Ln 6-25 and Column 4, Ln 28-50).

Per claims 6, 13, and 19, Penilla/Datta/Spielman discloses all of the limitations of claims 1, 8, and 15 above.  Penilla further discloses:
wherein generating the tokenized PIN is based on validating, with the telematics service provider, the customer PIN received in the request to register the TPP (e.g. companies or entities can create and manage logins to company vehicles for delivery drivers, car washers, and mechanics among other applications) (Column 12, Ln 4-21 and Column 13, Ln 65 – Column 14, Ln 14 and Column 32, Ln 5-16 and Column 15, Ln 37-53).

Per claims 7, 14, and 20, Penilla/Datta/Spielman discloses all of the limitations of claims 1, 8, and 15 above.  Penilla further discloses:
wherein the instructions further cause the processor to delete the tokenized PIN and the customer PIN from the memory after transmitting the tokenized PIN and the authorization token to the TPP (e.g. the account with the keys can be deactivated, deleted, or tuned off at any time) (Column 38, Ln 51-58 and Column 41, Ln 65 – column 42, Ln 2 and Column 43, Ln 17-30).

	
Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla/Datta/Spielman, as applied to claims 2 and 9 above, in further view of US 20150178515 A1 (“Cooley”).

Per claims 3 and 10, Although Penilla/Datta/Spielman disclose encrypting the customer PIN, Penilla/Datta/Spielman do not specifically disclose wherein encrypting the customer PIN comprises concatenating the customer PIN with a key and a SALT.  However Cooley, in analogous art of encrypted authentication data, discloses:
wherein encrypting the customer PIN comprises concatenating the customer PIN with a key and a SALT (e.g. second key (EK2) may be generated using the PIN and SALT as input to a password based key derivation function to generate key source bytes) (Section [0024], [0029]-[0030], [0041], and [0046]);
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the PIN, SALT, key encryption technique of Cooley for the public key encryption technique of Penilla/Datta/Spielman.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla/Datta/Spielman, as applied to claims 2, 9, and 16 above, in further view of US 8650625 B2 (“Grandcolas”).

Per claims 4, 11, and 17, Although Penilla/Datta/Spielman disclose encrypting and decrypting the customer PIN, Penilla/Datta/Spielman do not specifically disclose wherein the encrypting the customer PIN and decrypting the tokenized PIN are based on a symmetric-key process that utilizes a common key.  However Grandcolas, in analogous art of secure authentication, discloses:
wherein the encrypting the customer PIN and decrypting the tokenized PIN are based on a symmetric-key process that utilizes a common key (e.g. the symmetric key is the key, such as a DES key, tripled DES key, AES key, or the like, used by the applet 22 and the encryption  (Column 4, Ln 42-65 and Column 8, Ln 8-11, 24-35);
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the symmetric-key encryption/decryption technique of Grandcolas for the asymmetric-key encryption/decryption technique of Penilla/Datta/Spielman.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla/Datta/Spielman, as applied to claims 1, 8, and 15 above, in further view of US 20130086382 A1 (“Barnett”).

Per claims 5, 12, and 18, Although Penilla/Datta/Spielman disclose receiving additional data with the tokenized PIN from the TPP, Penilla/Datta/Spielman do not specifically disclose wherein the instructions further cause the processor to validate the authorization token after receiving the tokenized PIN from the TPP.  However Barnett, in analogous art of authorizing access, discloses:
wherein the instructions further cause the processor to validate the authorization token after receiving the tokenized PIN from the TPP (e.g. enables access to a secured area if the personal identifier is authenticated with the user) (Section [0036], [0048], and [0097], Figs. 6, 9, and 10);
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685